54 F.3d 764NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
UNITED STATES, Appellee,v.Richard G. DUNTON, Jr., Defendant, Appellant.
No. 94-2223
United States Court of Appeals,First Circuit.
May 17, 1995

David H. Bownes on brief for appellant.
Paul M. Gagnon, United States Attorney, and Jean B. Weld, Assistant United States Attorney, on brief for appellee.
Before TORRUELLA, Chief Judge, SELYA and LYNCH, Circuit Judges.
PER CURIAM.


1
We have reviewed the parties' briefs and the record on appeal.  We affirm the denial of appellant's motion to withdraw his guilty plea, essentially for the reasons stated in the district court's order of August 22, 1994.


2
We add only the following.  There was no error in the district court's declining to receive the testimony of appellant's co-defendant, Robin Greenan, at the hearing on the motion to withdraw the guilty plea.  Greenan's counsel stated that Greenan would invoke her Fifth Amendment right against self-incrimination.  Greenan, herself, signed an affidavit stating her intention to invoke that right.  The information that Greenan allegedly could offer to bolster appellant's claim of innocence had already been provided through the testimony of appellant's former counsel.  In these circumstances, the district court did not abuse its discretion in deciding not to put Ms. Greenan on the stand for the purpose of invoking her Fifth Amendment right and in concluding that the proffered information would be cumulative.


3
The joint motion to submit this appeal on briefs without oral argument is granted.


4
The judgment of the district court is affirmed.  Loc. R. 27.1.